DETAILED ACTION


Allowable Subject Matter
Claims 1-20 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art teaches a method comprising:
capturing, by a processing system of a mobile computing device, visual information of a first location;
transmitting, by the processing system, a recognition request to a first server, the recognition request comprising the visual information of the first location;
obtaining, by the processing system, a first recognition result from the first server, the first recognition result comprising first annotation content associated with a first item in the visual information of the first location, the first recognition result further comprising wherein the first item is detected in the of the first location by the first server based upon the visual information model of the first item;
presenting, by the processing system, at least a portion of the first annotation content via the mobile computing device;
storing, by the processing system, the first annotation content and the model of the first item in a local cache of the mobile computing device;
detecting, by the processing system, a first additional mobile computing device via a non-cellular wireless communication modality; and
sharing, by the processing system, the first annotation content and the model of the first item with the first additional mobile computing device via the non-cellular wireless communication modality.
 in the context of claim 1 as a whole, the prior art does not teach “a model of the first item that is derived from visual information of the first item.”
Therefore, Claim 1 as a whole is allowable.
Claim 14 and 15 are respectively allowable for the same reason described as above.
The corresponding dependent claims depend directly from the claim that contains allowable subject matter comprise allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611